Citation Nr: 1624916	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  06-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a disability of the lumbar spine.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied service connection for bladder cancer, blurry vision and arthritis with joint pain.  The RO also determined that previously denied claims of service connection for nervous condition, residuals of a left shoulder injury, residuals of a head injury and bilateral hearing loss remained denied because new and material evidence had not been received to reopen these previously denied claims.

In February 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

The case came before the Board again in April 2010.  At that time, the Board denied a claim of service connection for arthritis and joint pain of multiple joints, other than the lumbar spine.

In an effort to simplify matters, and to manage the Veteran's claims in a light most beneficial to him, and to comport with his intentions, the issue of entitlement to service connection for a low back disability, once considered as part and parcel of the issue of entitlement to service connection for arthritis and joint pain of multiple joints, was separated from the broader issue of entitlement to service connection for arthritis and joint pain of multiple joints, as noted in the Board's April 2010 decision/remand.  That issue was remanded to the RO via the Appeals Management Center, in Washington, DC, for additional development of the record.

Upon completion of the requested development, the case was returned to the Board. In a January 2011 decision, the Board denied the Veteran's claim of service connection for a disability of the lumbar spine.

The Veteran appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, while his claim was pending at the Court, the Secretary of VA and the Veteran, via his counsel (the parties) filed a Joint Motion to vacate the Board's January 2011 decision and remand the matter back to the Board for compliance with the directives set forth in the joint motion.

In October 2011, the Court signed an Order granting the joint motion to vacate the January 2011 Board decision, and the case was sent back to the Board on remand.

In August 2012, the Board remanded the appeal for further development.  It is once again before the Board for consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, following the joint motion, in August 2012, the Board remanded the appeal for a VA examination and opinion to determine the nature and likely etiology of the appellant's low back disability.  Of primary importance is whether an in-service diagnosis of Schmorl's node constitutes a preexisting congenital or developmental defect or disease that is in some way related to the Veteran's current low back disabilities.  Indeed, the joint motion determined that a June 2010 VA opinion was inadequate because it failed to sufficiently address this question.  Accordingly, in August 2012, the Board remand directed, in pertinent part, that, "All indicated tests, including X-ray (CT and/or MRI scans if necessary) must be conducted...to determine whether the Veteran has a Schmorl's node or bony defect that may have been present before and/or during service [emphasis added]."  The examiner indicated that there are no specific retrospective tests that can tell when a schmorl's node occurred.  If the L2 schmorl's node occurred at birth or at the motor vehicle accident pre-military is not shown.  There was no significant trauma that would have resulted in the occurrence of schmorl's node in the military.

However, the response to the question as to whether the schmorl's node was a congenital defect or disease is not clear.  The examiner indicated that it is more likely than not to be a defect as the vast majority of schmorl's nodes are without any symptoms.  However, the examiner indicated that very few are symptomatic when they first occur and after regression they remain asymptomatic.  Since the examiner indicated that schmorl's nodes can become symptomatic, it is unclear whether they are in fact a disease rather than a defect.  Accordingly, clarification is required.   

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiner who prepared the December 2015 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  

2.  The December 2015 examiner indicated that the schmorl's node is more likely than not to be a defect as the vast majority of schmorl's nodes are without any symptoms.  However, the examiner also indicated that very few are symptomatic when they first occur and after regression they remain asymptomatic.  Since the examiner indicated that schmorl's nodes can become symptomatic, it is unclear whether they are in fact a congenital or developmental disease rather than a defect.  Accordingly, clarification is required.   

Following a review of the electronic claims file, with particular attention to the December 2015 VA back examination, the examiner should provide an addendum opinion addressing the following:

* The examiner should explain whether the Schmorl's node at the superior end plate of L2 with slight disc space narrowing at L1-2, diagnosed in service, is a congenital or developmental defect or disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

* If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  In that regard, the Veteran's service treatment records reflect a diagnosis of chronic back strain.  Please provide a complete explanation for the opinion.

* If it is a disease, congenital or acquired, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Schmorl's node at the superior end plate of L2 with slight disc space narrowing at L1-2 pre-existed active service.  Please provide a complete explanation for the opinion.

* If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Schmorl's node at the superior end plate of L2 with slight disc space narrowing at L1-2 WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service.  Please provide a complete explanation for the opinion.

* If any responses above are negative, provide an opinion as to whether each current spine disability at least as likely as not (a probability of 50 percent or greater) began in or is related to active service, to include consideration of whether any current disability is a progression of the chronic back strain diagnosed in service.  Please provide a complete explanation for the opinion.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




